department of the treasury internal_revenue_service washington d c sav eccur mo sep uniform issue list seti ep rat legend taxpayer a plan b bank c account d amount dear this letter is in response to a request for a letter_ruling dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the failure of bank c to place amount into an ira per taxpayer a’s instructions taxpayer a further represents that amount has been not used for any purpose taxpayer a age received a distribution of amount from his former employer' sec_401 k plan plan b on august on august taxpayer a went to bank c and met with a bank c representative and requested her help in depositing amount into a similar type account amount was inadvertently deposited into account d a non-ira savings account bank c has acknowledged the miscommunication in a letter dated august based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402'3 of the code with respect to the distribution of amount from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible retirement pian and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 a states that such rollover must be accomplished within days following the day on which the distributes received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible retirement pian in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities rev_proc 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an acknowledged miscommunication with bank c a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely caller h willy carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
